  Case 16-82881      Doc 66       Filed 03/14/19 Entered 03/14/19 12:44:26           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: KALPESH A. SHAH                       §       Case No. 16-82881
       ELEANOR M. SHAH                       §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 12/13/2016.

       2) The plan was confirmed on 09/15/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          07/12/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 04/02/2018, 11/02/2018, 12/13/2018.

       5) The case was dismissed on 12/13/2018.

       6) Number of months from filing or conversion to last payment: 20.

       7) Number of months case was pending: 27.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82881      Doc 66       Filed 03/14/19 Entered 03/14/19 12:44:26           Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 13,241.45
      Less amount refunded to debtor(s)                          $ 25.00
NET RECEIPTS                                                                        $ 13,216.45



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 4,000.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                        $ 1,110.21
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 5,110.21

Attorney fees paid and disclosed by debtor(s):                       $ 0.00



Scheduled Creditors:
Creditor                                        Claim        Claim          Claim    Principal     Interest
Name                                Class   Scheduled     Asserted       Allowed         Paid         Paid
ERIC PRATT LAW FIRM P.C.            Lgl      4,000.00     4,000.00       4,000.00    4,000.00         0.00
AMERICREDIT FINANCIAL               Sec     23,000.00    23,295.07      23,000.00    5,981.52     2,124.72
AMERICREDIT FINANCIAL               Uns        187.00         0.00         295.07        0.00         0.00
WELLS FARGO BANK NA                 Sec     16,000.00    12,785.57      12,785.57        0.00         0.00
WELLS FARGO BANK NA                 Sec          0.00   165,239.07           0.00        0.00         0.00
ANDIGO CREDIT UNION                 Uns      2,450.00     2,424.18       2,424.18        0.00         0.00
ATG CREDIT                          Uns        159.00          NA             NA         0.00         0.00
CAPITAL ONE BANK USA N              Uns        667.00          NA             NA         0.00         0.00
COMMONWEALTH FINANCIAL              Uns         50.00          NA             NA         0.00         0.00
CONVERGENT HEALTHCARE               Uns        137.00          NA             NA         0.00         0.00
DIRECTV, LLC BY                     Uns         69.00        68.89          68.89        0.00         0.00
HEIGHTS FINANCE CORP                Uns      1,000.00          NA             NA         0.00         0.00
MIRAMEDRG                           Uns        110.00          NA             NA         0.00         0.00
MUTUAL MANAGEMENT SERV              Uns      3,873.00          NA             NA         0.00         0.00
ROCKFORD MERCANTILE AGENCY          Uns        156.00       896.61         896.61        0.00         0.00
STATE COLLECTION SERV               Uns        211.00          NA             NA         0.00         0.00
STELLAR RECOVERY INC                Uns        105.00          NA             NA         0.00         0.00
VIRTUOSO SOURCING GROUP             Uns         51.00          NA             NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-82881      Doc 66       Filed 03/14/19 Entered 03/14/19 12:44:26    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
WEBBANK / FINGERHUT                 Uns        893.00        NA         NA        0.00       0.00
WORLD ACCEPTANCE                    Uns      2,222.00   1,645.02   1,645.02       0.00       0.00
AMERICREDIT FINANCIAL               Uns          0.00     460.00     460.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82881      Doc 66       Filed 03/14/19 Entered 03/14/19 12:44:26     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                       $ 12,785.57            $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 23,000.00       $ 5,981.52         $ 2,124.72
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 35,785.57       $ 5,981.52         $ 2,124.72

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 5,789.77           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,110.21
       Disbursements to Creditors               $ 8,106.24

TOTAL DISBURSEMENTS:                                            $ 13,216.45




UST Form 101-13-FR-S (9/1/2009)
  Case 16-82881        Doc 66      Filed 03/14/19 Entered 03/14/19 12:44:26               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
